Case 7:20-cv-00875-KMK Document 6-1 Filed 06/22/20 Page 1 of 38




                  EXHIBIT A
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 2 of 38
                         Case 7:20-cv-00875-KMK Document 6-1



Grindr Terms and Conditions of Service

INTRODUCTION; AGREEMENT TO THIS TERMS AND CONDITIONS
OF SERVICE

Grindr LLC
P.O. Box 69176
West Hollywood, CA 90069

Welcome to Grindr LLC’s (“Grindr”, “We”, “Us”, “Our”) mobile device software application
(the “Grindr Software”), Web site, and any other mobile or web services or applications
owned, controlled, or oﬀered by Grindr now or in the future (collectively, the “Grindr
Services”). For clarity, any reference herein to “Grindr Services” includes the “Grindr
Software.” Users who access, download, use, purchase and/or subscribe to the Grindr
Services (collectively or individually “You” or “Your” or “User” or “Users”) must do so under
the following Terms and Conditions of Service and Privacy Policy (please see
http://grindr.com/privacy-policy) (COLLECTIVELY, THIS “Agreement”).

RESOLVING DISPUTES WITH YOU: SECTION 21 OF THIS AGREEMENT CONTAINS
PROVISIONS THAT GOVERN HOW DISPUTES BETWEEN YOU AND US ARE RESOLVED.
IN PARTICULAR, THE ARBITRATION AGREEMENT IN THAT SECTION WILL, WITH LIMITED
EXCEPTIONS, REQUIRE DISPUTES BETWEEN YOU AND US TO BE SUBMITTED TO
BINDING AND FINAL ARBITRATION, UNLESS YOU OPT OUT. IN ADDITION: (1) YOU WILL
ONLY BE PERMITTED TO PURSUE CLAIMS AGAINST US ON AN INDIVIDUAL BASIS, AND
NOT IN ANY CLASS OR REPRESENTATIVE PROCEEDING; AND (2) YOU ARE WAIVING
YOUR RIGHT TO SEEK RELIEF IN A COURT OF LAW AND TO HAVE A JURY TRIAL ON
YOUR CLAIMS. PLEASE SEE SECTION 21 FOR MORE INFORMATION REGARDING THIS
ARBITRATION AGREEMENT, THE POSSIBLE EFFECTS OF THIS ARBITRATION
AGREEMENT, AND HOW TO OPT OUT OF THE ARBITRATION AGREEMENT. IF YOU ARE A
EUROPEAN UNION RESIDENT, PLEASE REFER TO THE SPECIAL TERMS FOR
INTERNATIONAL USERS.

THIS AGREEMENT CONSTITUTES A LEGALLY BINDING AGREEMENT BETWEEN YOU
AND GRINDR. BEFORE USING ANY GRINDR SERVICES, PLEASE READ IT CAREFULLY.
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                        1/37
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 3 of 38
                         Case 7:20-cv-00875-KMK Document 6-1
BY ACCESSING, DOWNLOADING, USING, PURCHASING AND/OR SUBSCRIBING TO THE
GRINDR SERVICES, YOU ACKNOWLEDGE THAT YOU HAVE READ, UNDERSTOOD, AND
AGREE TO BE BOUND BY THE TERMS OF THIS AGREEMENT. THIS AGREEMENT
CONTAINS AN ARBITRATION AGREEMENT, A WAIVER OF CLASS-ACTION RIGHTS, AND
LIABILITY LIMITATIONS. IF YOU DO NOT AGREE TO THIS AGREEMENT, THEN PLEASE
CEASE USING THE GRINDR SERVICES IMMEDIATELY. CLICK HERE TO VIEW THE ENTIRE
DISPUTE RESOLUTION AGREEMENT.

We recommend that you save a copy of this Agreement for your records. You may receive a
copy of this Agreement by emailing Us at: help@grindr.com, Subject: Terms of Service
Agreement.

           1. AGE RESTRICTIONS AND SAFETY. THE GRINDR SERVICES ARE AVAILABLE
           ONLY FOR ADULTS (INDIVIDUALS AGED 18 YEARS OR OLDER).

                     1. NO USE BY UNDERAGE PERSONS. NO PERSONS UNDER THE AGE OF
                     EIGHTEEN (18) YEARS (TWENTY-ONE (21) YEARS IN PLACES WHERE
                     EIGHTEEN (18) YEARS IS NOT THE AGE OF MAJORITY) MAY DIRECTLY OR
                     INDIRECTLY VIEW, POSSESS OR OTHERWISE USE THE GRINDR SERVICES.

                     2. YOU MUST BE A LEGAL ADULT. YOU HEREBY AFFIRM AND WARRANT
                     THAT YOU ARE CURRENTLY EIGHTEEN (18) YEARS OF AGE OR OVER
                     (TWENTY-ONE (21) YEARS IN PLACES WHERE EIGHTEEN (18) YEARS IS NOT
                     THE AGE OF MAJORITY) AND YOU ARE CAPABLE OF LAWFULLY ENTERING
                     INTO AND PERFORMING ALL THE OBLIGATIONS SET FORTH IN THIS
                     AGREEMENT.

                     3. SAFETY. GRINDR IS NOT RESPONSIBLE FOR YOUR USE OF THE GRINDR
                     SERVICES OR FOR THE ACTIONS OF OTHER USERS WITH WHOM YOU MAY
                     EXCHANGE INFORMATION OR HAVE CONTACT. GRINDR DOES NOT
                     CONDUCT CRIMINAL BACKGROUND SCREENINGS OF ITS USERS.
                     GRINDR DOES NOT VERIFY THE INFORMATION PROVIDED BY USERS
                     WITH RESPECT TO USERS’ HEALTH, PHYSICAL CONDITION, OR
                     OTHERWISE. GRINDR ALSO IS NOT RESPONSIBLE FOR ACTIVITIES OR
                     LEGAL CONSEQUENCES OF YOUR USE IN LOCATIONS WHICH MAY
                     ATTEMPT TO CRIMINALIZE OR LIMIT YOUR PERSONAL INTERACTIONS. YOU
                     MUST MAKE YOUR OWN INFORMED DECISIONS ABOUT USE OF THE

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                        2/37
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 4 of 38
                         Case 7:20-cv-00875-KMK Document 6-1
                     APPLICATION IN YOUR LOCATION AND ASSESS ANY POTENTIAL ADVERSE
                     CONSEQUENCES.

           2. WARNING: IMPORTANT DISCLAIMER ABOUT LOCATION DATA. THE GRINDR
           SERVICES ARE INTENDED ONLY AS PERSONAL, LOCATION-BASED SERVICES
           FOR INDIVIDUAL USE AND SHOULD NOT BE USED OR RELIED ON AS AN
           EMERGENCY LOCATOR SYSTEM, USED WHILE DRIVING OR OPERATING
           VEHICLES, OR USED IN CONNECTION WITH ANY HAZARDOUS ENVIRONMENTS
           REQUIRING FAIL-SAFE PERFORMANCE, OR ANY OTHER APPLICATION IN WHICH
           THE FAILURE OR INACCURACY OF THAT APPLICATION OR THE GRINDR
           SERVICES COULD LEAD DIRECTLY TO DEATH, PERSONAL INJURY, OR SEVERE
           PHYSICAL OR PROPERTY DAMAGE. GRINDR IS NOT SUITED OR INTENDED FOR
           FAMILY FINDING PURPOSES, FLEET TRACKING, OR ANY OTHER TYPE OF
           BUSINESS OR ENTERPRISE USE. OTHER PRODUCTS EXIST TODAY THAT MAY BE
           USED SPECIFICALLY FOR THESE PURPOSES.

           3. INTERNATIONAL USERS.

                     1. Use Outside the United States of America. The Grindr Services are controlled
                     and oﬀered by Grindr from the United States of America and, regardless of Your
                     place of residence, Your use of them is governed by the law of the State of
                     California, USA. Grindr makes no representations that the Grindr Services are
                     appropriate for use in other locations or are legal in all jurisdictions. Those who
                     access or use the Grindr Services from other locations do so at their own risk
                     and are responsible for compliance with local law. You consent to the transfer
                     and processing of Your data in the United States of America and any other
                     jurisdiction throughout the world.

                     2. Special Terms. If You are a resident of certain countries, including those in the
                     European Union, You may have additional rights or certain parts of this
                     Agreement may not apply to You if required by the law of Your jurisdiction.
                     Please refer to the Special Terms for International Users for further detail.

                     3. English Language. Grindr may provide translations of this Agreement and
                     local-language versions of the Grindr Services for the convenience and
                     enjoyment of its international users. This Agreement was written in English and
                     to the extent the translated version of this Agreement is inconsistent with the
                     English version, the English version will control. Similarly, Grindr reserves the
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                   3/37
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 5 of 38
                         Case 7:20-cv-00875-KMK Document 6-1
                     right to correct translation errors and similar issues occasioned by the oﬀering
                     of local language versions of this Agreement and the Grindr Services.

           4. YOUR ACCOUNT REGISTRATION; YOUR ACCOUNT USE.

                     1. Your Account Registration. If You create an account on any of the Grindr
                     Services (a “User Account”) and submit information to Us, You must ensure that
                     such information is accurate. You must promptly update such information if it
                     changes.

                     2. Accounts are Personal. You may not use anyone else’s account at any time.
                     You may not buy, sell, rent, or lease access to Your User Account or Your
                     username without Our written permission. You will not share or otherwise
                     transfer Your User Account or credentials.

                     3. Security of Your Account. You are entirely responsible for maintaining the
                     conﬁdentiality of Your password and account. You are entirely responsible for
                     any and all activities that occur under Your account. You agree to notify Grindr
                     immediately of any unauthorized use of Your account or any other breach of
                     security. We will not be liable for any loss, damages, liability, expenses or
                     attorneys’ fees that You may incur as a result of someone else using Your
                     password or account, either with or without Your knowledge. You will be liable
                     for losses, damages, liability, expenses and attorneys’ fees incurred by Grindr or
                     a third party due to someone else using Your account, regardless of whether
                     they are authorized.

                     4. We Have No Obligation to Retain a Record of Your Account. Grindr has no
                     obligation to retain a record of Your account or any data or information that You
                     may have stored for Your convenience by means of Your account or the Grindr
                     Services. The Grindr Services are not intended for data storage. You are solely
                     responsible for backing up your data (e.g., separately saving the contact
                     information of individuals you meet through the Grindr Services).

           5. PRIVACY POLICY. Our collection, use, and sharing of personal and other
           information about You is subject to Our Privacy Policy. You understand that through
           Your use of the Grindr Services You consent to the collection, retention, use, and
           sharing of this information as set forth in Our Privacy Policy, including the transfer of



ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                  4/37
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 6 of 38
                         Case 7:20-cv-00875-KMK Document 6-1
           Your personal information from Your country of residence to the United States of
           America or other countries where the laws regarding privacy may diﬀer.

           6. SERVICE MODIFICATIONS. We reserve the right, at Our discretion, to modify, add,
           or discontinue the Grindr Services or any portion thereof, at any time, for any reason,
           and without notice or liability to You. We reserve the right at any time to charge fees
           for access to all or portions of the Grindr Services and change any such pricing at any
           time.

           7. OUR OWNERSHIP; OUR PROPRIETARY RIGHTS. The Grindr Services are owned
           and operated by Grindr. The Grindr Services, content, visual interfaces, information,
           graphics, design, compilation, computer code, products, software, services, including
           the mobile device applications, and all other elements of the Grindr Services
           (collectively, the “Materials”) are protected by United States copyright, trade dress,
           patent, and trademark laws, international laws and conventions, and all other relevant
           intellectual property and proprietary rights, and applicable laws. All Materials
           contained in the Grindr Services are the property of Grindr or its subsidiaries or
           aﬃliated companies and/or third-party licensors. All trademarks, service marks, and
           trade names displayed on the Grindr Services are proprietary to Grindr or its aﬃliates
           and/or third-party licensors. Except as expressly authorized by Grindr under this
           Agreement, You agree not to sell, license, distribute, copy, modify, publicly perform or
           display, transmit, publish, edit, adapt, create derivative works from, or otherwise make
           unauthorized use of the Materials.

           8. GUIDELINES OF YOUR USE; USAGE RULES; PROHIBITED CONDUCT & USES.

                     1. GRINDR’S USER PROFILE GUIDELINES, located at
                     http://www.grindr.com/community-guidelines/ (the “Guidelines”), as amended
                     from time to time, are hereby incorporated into this Agreement by reference.
                     Please read the Guidelines carefully before providing any photo, text, or links to
                     the Grindr Services. These Guidelines are subject to change at any time for any
                     reason without notice to You or Our being liable to You.

                     2. WE MAY DELETE YOUR SUBMISSIONS AND WE MAY BAN YOUR
                     ACCOUNT. Grindr can request that You delete, or Grindr may delete, any User
                     Content (as deﬁned below) at any time for any reason, or no reason whatsoever.
                     Any violation of the Guidelines or this Agreement by Your User Content, as


ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                               5/37
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 7 of 38
                         Case 7:20-cv-00875-KMK Document 6-1
                     determined by Grindr, may result in Your User Account being banned and may
                     lead to the termination of Your access to the Grindr Services.

                     3. YOU UNDERSTAND AND HEREBY ACKNOWLEDGE AND AGREE TO THE
                     FOLLOWING TERMS REGARDING PROHIBITED CONDUCT AND USES
                     LISTED BELOW:

                                1. You will NOT use the Grindr Services or any information displayed
                                within the Grindr Services to “stalk,” harass, abuse, defame, threaten or
                                defraud other Users; violate the privacy or other rights of Users; or collect,
                                attempt to collect, store, or disclose without permission the location or
                                personal information about other Users;

                                2. You will NOT include oﬀensive or pornographic materials, or materials
                                that are harmful in Your Grindr Services personal proﬁle page;

                                3. You will NOT use the Grindr Services for any commercial or non-private
                                use, such as the sale or advertisement of goods or services, and You
                                understand that the Grindr Services are for personal, non-commercial use
                                only in the manner and for the purposes that We intend;

                                4. You will NOT use the Grindr Services for the commission or
                                encouragement of any illegal purpose, or in violation of any local, state,
                                national, or international law, including laws governing criminal acts,
                                prohibited or controlled substances, intellectual property and other
                                proprietary rights, data protection and privacy, and import or export
                                control;

                                5. You will NOT include material on Your personal proﬁle page which
                                contains video, audio, photographs, or images of any person under the
                                age of eighteen (18) at all or any person over the age of eighteen (18)
                                without his or her express permission;

                                6. You will NOT make unsolicited oﬀers, advertisements, proposals, or
                                send junk mail to other Users of the Grindr Services. This includes
                                unsolicited advertising, promotional materials or other solicitation material,
                                bulk mailing of commercial advertising, chain mail, informational
                                announcements, charity requests, and petitions for signatures, surveying
                                or requests to participate in surveys or studies;

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                       6/37
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 8 of 38
                         Case 7:20-cv-00875-KMK Document 6-1
                                7. You will NOT impersonate any person or entity, falsely claim an
                                aﬃliation with any person or entity, or access the Grindr User Accounts of
                                other Users;

                                8. You will NOT misrepresent the source, identity or content of information
                                transmitted via the Grindr Services;

                                9. You will NOT display the Grindr application or proﬁle data on any
                                external display or monitor or in any public setting;

                                10. You will NOT remove, circumvent, disable, damage or otherwise
                                interfere with security-related features of the Grindr Services, features that
                                prevent or restrict use or copying of any content accessible through the
                                Grindr Services, or features that enforce limitations on use of the Grindr
                                Services;

                                11. You will NOT intentionally interfere with or damage operation of the
                                Grindr Services or any User’s enjoyment of them, by any means, including
                                uploading or otherwise disseminating viruses, worms, or other malicious
                                code;

                                12. You will NOT post, store, send, transmit, or disseminate any
                                information or material which a reasonable person could deem to be
                                objectionable, defamatory, libelous, oﬀensive, obscene, indecent,
                                pornographic, harassing, threatening, embarrassing, distressing, vulgar,
                                hateful, racially or ethnically or otherwise oﬀensive to any group or
                                individual, intentionally misleading, false, or otherwise inappropriate,
                                regardless of whether this material or its dissemination is unlawful;

                                13. You will NOT post, store, send, transmit, or disseminate any
                                information or material which infringes any patents, trademarks, trade
                                secrets, copyrights, or any other rights of any person;

                                14. You will NOT use the Grindr Services with any products, systems, or
                                applications installed or otherwise connected to or in communication with
                                vehicles, or otherwise capable of vehicle navigation, positioning, dispatch,
                                real time route guidance, ﬂeet management, or similar applications;

                                15. You will NOT use the Grindr Services in connection with hazardous
                                environments requiring fail-safe performance or any application in which
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                       7/37
2/6/2020                                                 EN.htmlFiled 06/22/20 Page 9 of 38
                         Case 7:20-cv-00875-KMK Document 6-1
                                the failure or inaccuracy of that application or the Grindr Services could
                                lead to death, personal injury, or physical or property damage;

                                16. You will NOT attempt to gain unauthorized access to the Grindr
                                Services, or any part of it, other accounts, computer systems or networks
                                connected to the Grindr Services, or any part of it, through hacking,
                                password mining or any other means, or interfere or attempt to interfere
                                with the proper working of the Grindr Services or any activities conducted
                                on the Grindr Service;

                                17. You will NOT probe, scan, or test the vulnerability of the Grindr
                                Services or any system or network; use any robot, spider, scraper or other
                                automated means to access the Grindr Services for any purpose without
                                Our express written permission; bypass Our robot exclusion headers or
                                other measures We may use to prevent or restrict access to the Grindr
                                Services; modify the Grindr Services in any manner or form; use or
                                develop any application that interacts with the Grindr Services or provides
                                access to other Users’ content or information without Our written
                                permission; or use modiﬁed versions of the Grindr Services, including for
                                the purpose of obtaining unauthorized access to the Grindr Services; and

                                18. You will NOT interfere with anyone’s ability to use or enjoy the Grindr
                                Service, or aid or encourage any activity prohibited by this Agreement.

           9. PREMIUM SERVICES; PURCHASES.

                     1. Premium Services. Certain Services, such as Grindr Xtra, may be available
                     only through creation of a User Account and payment of a fee (“Premium
                     Services”). Through such accounts, You will have access to such Premium
                     Services for a ﬁxed term, which will automatically renew. The term, renewal
                     period, and the total cost of each Premium Services oﬀering will be provided
                     within the Grindr Services or otherwise where the Premium Services are oﬀered.

                     2. PREMIUM SERVICES AUTOMATICALLY RENEW. PREMIUM SERVICES
                     AUTOMATICALLY RENEW CONTINUOUSLY. YOU ACKNOWLEDGE AND
                     AGREE THAT THE PREMIUM SERVICES AUTOMATICALLY RENEW UNLESS
                     YOU CANCEL IT OR WE SUSPEND OR TERMINATE IT IN ACCORDANCE WITH
                     THIS AGREEMENT

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                        8/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 10 of 38
                     3. Trial Premiums. Access to Grindr Premium Services may from time to time be
                     made available on a time-limited free trial basis (a “Trial” or “Trial Premiums”).
                     Please note that this Agreement also applies to any Trial. You may be asked to
                     provide Your credit or debit card information when registering for a Trial. In such
                     event, Your credit or debit card will only be charged if You do not cancel Your
                     Trial before the end of the Trial period. If We ask for Your credit or debit card
                     information and You do not aﬃrmatively cancel before the end of the Trial, then
                     Your Trial may be converted into a paid subscription and Your credit or debit
                     card may be charged the subscription fee in eﬀect at the time Your Trial ﬁrst
                     began. Trial Premiums are not available to former Users of Premium Services or
                     Users who have previously received a free trial and cancelled it prior to paying
                     for Premium Services.

                     4. CANCELLATION POLICY. YOU MAY CANCEL YOUR PREMIUM SERVICES
                     AT ANY TIME, SUBJECT TO THE TERMS OF THIS AGREEMENT. IN ORDER TO
                     CANCEL, YOU MUST FOLLOW THE INSTRUCTIONS GIVEN IN THE GRINDR
                     SERVICES. THERE ARE NO CANCELLATION FEES. INSTRUCTIONS FOR
                     CANCELLING PREMIUM SERVICES MAY BE OBTAINED BY EMAIL REQUEST
                     TO HELP@GRINDR.COM.

                     5. Purchases. We reserve the right to correct errors (whether by changing
                     information on the Grindr Services or by informing You of the error and giving
                     You an opportunity to cancel Your order) or to update information at any time
                     without notice. We may grant or deny cancellation requests for individual orders
                     in Our sole and absolute discretion. All sales are ﬁnal.

                     6. Promo Codes. Grindr may, from time to time in its sole discretion, oﬀer
                     certain promotional codes for discounts. Promotional codes are non-
                     transferable and are not redeemable for cash, credit, or toward previous
                     purchases. There is no cash alternative. Furthermore, promotional codes cannot
                     be used in conjunction with any other oﬀer or promotional discount, and must
                     be redeemed by the date published, if provided. Lost promotional codes cannot
                     be replaced. Limit one promotional code per customer. Promotional codes are
                     void where prohibited. Any promotional program may be terminated or modiﬁed
                     by Grindr at any time in Our sole discretion.



ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                    9/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 11 of 38
                     7. Payments Are Non-Refundable. Any and all payments made to Grindr are
                     ﬁnal and all charges are nonrefundable. Cancellations are eﬀective the following
                     billing period in which payment is due. You will not receive a refund for any
                     payment amount, even if payment was made for multiple billing periods.

                     8. Taxes. Unless speciﬁed otherwise at the time of purchase, all payments to
                     Grindr are exclusive of all taxes, levies, or duties imposed by taxing authorities,
                     and You are responsible for payment of all such taxes, levies, or duties.

           10. YOUR USAGE.

                     1. You acknowledge that some of the Grindr Services may only be accessed by
                     downloading the Grindr Software to a mobile device. You will not have the
                     opportunity to view Your User Contents (including chat) unless You have
                     downloaded the Grindr Software and registered an account.

                     2. GRINDR RESERVES THE RIGHT, BUT HAS NO OBLIGATION, TO MONITOR
                     ANY USER’S USE OF THE GRINDR SERVICES, INCLUDING A USER’S
                     REGISTRATION OR MESSAGING, AS WELL AS A USER’S USE OF OR
                     ACCESS TO THE LOCATION INFORMATION AND PROFILES OF OTHER
                     USERS. ACCORDINGLY, GRINDR ALSO RESERVES THE RIGHT TO (A)
                     DISABLE ANY USER’S USE OF OR ACCESS TO THE GRINDR SERVICES,
                     INCLUDING THE LOCATION INFORMATION OR PROFILES OF OTHER USERS
                     OR (B) TERMINATE ANY USER’S ACCOUNT, FOR ANY REASON AND
                     WITHOUT ANY NOTICE OR OUR BEING LIABLE TO YOU.

                     3. You alone are responsible for Your involvement with other Users. You agree
                     that Grindr will not be responsible for any loss or damage incurred as the result
                     of any such interactions. Grindr reserves the right, but has no obligation, to
                     monitor disagreements between You and other Users.

                     4. Grindr does not control the content of User Accounts and proﬁles. Grindr has
                     the right, but does not have any obligation, to monitor such content for any
                     purpose. You acknowledge that You are solely responsible for all content and
                     material that You provide to the Grindr Services.

           11. OUR REFUSAL OR SUSPENSION OF YOUR SERVICE.

                     1. You may terminate Your Account at any time for any reason, by following the
                     instructions given in the Grindr Services. Upon the cancellation of Your account,
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                10/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 12 of 38
                     this Agreement will immediately terminate, except as provided in Section 25.4
                     below.

                     2. If You have a User Account set up for recurring billing for a Premium Service,
                     You may cancel Your User Account at any time. You will continue to have the
                     same access for any billing period or periods for which You have paid. If we
                     believe that Your proﬁle content or Your conduct within the Grindr Services
                     violates Our Terms of Service, Your access and User Account may be
                     immediately terminated and no refunds will be given.

                     3. GRINDR RESERVES THE RIGHT TO REFUSE OR SUSPEND ACCESS TO
                     ANY USER, FOR ANY REASON OR NO REASON, AND WITHOUT ANY
                     NOTICE.

                     4. Grindr may terminate any User Account You have with the Grindr Services or
                     Your use of the Grindr Services or any portion thereof, if Grindr believes that you
                     have breached this Agreement, or for any other reason, in its sole discretion.
                     Grindr may also remove and discard all or any part of Your User Account or any
                     User Content (as deﬁned below), at any time. You agree that any termination of
                     Your access to the Grindr Services or any User Account You may have or
                     portion thereof may be eﬀected without prior notice, and You agree that Grindr
                     will not be liable to You or any third party for any such termination. For example,
                     We may deactivate Your User Account due to prolonged inactivity. Without
                     limitation of our other rights, We reserve the right to delete all Your User Content
                     from the Grindr Services upon any termination or cancellation of Your User
                     Account. Any suspected fraudulent, abusive or illegal activity that may be
                     grounds for termination of Your use of the Grindr Services may be referred to
                     appropriate law enforcement authorities. These remedies are in addition to any
                     other remedies Grindr may have at law or in equity.

                     5. If You believe that Grindr has suspended or terminated Your User Account in
                     error, You may contact Us at help@grindr.com at any time.

           12. USER CONTENT.

                     1. The Grindr Services allow the submission of content and materials (such as
                     pictures, ideas, notes, concepts, or creative suggestions) by You and other



ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                11/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 13 of 38
                     Users to Grindr and other Users (“User Content”), and the hosting, sharing
                     and/or publishing of such User Content with Grindr and other Users.

                     2. You are solely responsible for Your own User Content and the consequences
                     of posting or publishing them. In connection with User Content, You aﬃrm,
                     represent, and warrant that: (i) You own, or have the necessary licenses, rights,
                     consents, and permissions to use, and authorize Grindr to use, all intellectual
                     property and any other proprietary rights in and to any and all User Content to
                     enable inclusion and use of the User Content in the manner contemplated by
                     the Grindr Services and this Agreement; and (ii) You have the written consent,
                     release, and/or permission of each and every identiﬁable individual person in the
                     User Content to use the name or likeness of each and every such identiﬁable
                     individual person to enable inclusion and use of the User Content in the manner
                     contemplated by the Grindr Services and this Agreement. For clarity, You shall
                     retain all of Your ownership rights in Your User Content.

                     3. You understand that when using the Grindr Services, You will be exposed to
                     User Contents from a variety of sources, and that Grindr is not responsible for
                     the accuracy, usefulness, safety, or intellectual property rights of or relating to
                     such User Content. You further understand and acknowledge that You may be
                     exposed to User Content that is inaccurate, oﬀensive, indecent or
                     objectionable.

                     4. Grindr assumes no responsibility whatsoever in connection with or arising
                     from User Content. Grindr assumes no responsibility for actively monitoring
                     User Content for inappropriate content. If at any time Grindr chooses, in its sole
                     discretion, to monitor User Content, Grindr nonetheless assumes no
                     responsibility for the content of the User Content, no obligation to modify or
                     remove any inappropriate User Content, and no responsibility for the conduct of
                     the User submitting User Content. Further, Grindr does not endorse and has no
                     control over the content of User Content submitted by other Users. Grindr
                     makes no warranties, express or implied, as to the content of User Content or
                     the accuracy and reliability of any User Content. Nonetheless, Grindr reserves
                     the right to prevent You from submitting User Content and to edit, restrict or
                     remove User Content for any reason at any time.



ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                     12/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 14 of 38
                     5. User Content is owned by the User who submitted them, subject to Grindr’s
                     license to such User Content under this Agreement. You may not share, display
                     or duplicate the User Content of any other party, except as permitted under this
                     Agreement.

                     6. You hereby grant, and You represent and warrant that You have the right to
                     grant, to Grindr an irrevocable, nonexclusive, royalty-free and fully paid
                     worldwide license to reproduce, distribute, publicly display and perform,
                     prepare derivative works of, incorporate into other works, and otherwise use
                     and exploit Your User Content, (through unlimited tiers of sublicenses), solely for
                     the purposes of including Your User Content in the Grindr Services and as
                     otherwise permitted by this Agreement. You agree to irrevocably waive (and
                     cause to be waived) any claims and assertions of moral rights or attribution with
                     respect to Your User Content. You also hereby grant to Grindr, in connection
                     with a sale of Grindr or the assets of Grindr, the right to sell or transfer the User
                     Content to a third party. Please see Our Privacy Policy for additional information
                     about the use, collection, or sharing of Your information, including User Content.

                     7. If You provide Grindr with any feedback or suggestions regarding the Grindr
                     Services (“Feedback”), You hereby assign to Grindr all rights in the Feedback
                     and agree that Grindr shall have the right to use such Feedback and related
                     information in any manner it deems appropriate. Grindr will treat any Feedback
                     You provide to Grindr as non-conﬁdential and non-proprietary to You. Grindr will
                     have no obligation under any circumstances to compensate You for any
                     Feedback. You agree that You will not submit to Grindr any information or ideas
                     that You consider to be conﬁdential or proprietary, or for which You expect to be
                     compensated.

           13. THIRD-PARTY SITES, PRODUCTS AND SERVICES; LINKS.

                     1. The Grindr Services may include links to other web sites or services, whether
                     through advertising or otherwise, (“Third-Party Websites”) solely as a
                     convenience to Users. Grindr does not endorse any such linked sites or the
                     information, material, products or services contained on other linked sites or
                     accessible through other linked sites. Furthermore, Grindr makes no express or
                     implied warranties with regard to the information, material, products or services
                     that are contained on or accessible through linked sites. Access and use of

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                  13/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 15 of 38
                     linked sites, including information, material, products and services on linked
                     sites or available through linked sites is solely at Your own risk. We do not
                     control these Third-Party Websites and this Agreement does not apply to
                     companies that Grindr does not own or control, or to the actions of people that
                     Grindr does not employ or manage. You should always check the terms of use
                     posted on Third-Party Websites.

                     2. Your correspondence or business dealings with, or participation in
                     promotions of, advertisers found on or through the Grindr Services are solely
                     between You and such advertiser. You agree that Grindr will not be responsible
                     or liable for any loss or damage of any sort incurred as the result of any such
                     dealings or as the result of the presence of such advertisers on the Grindr
                     Services.

                     3. Parties other than Grindr may provide services or sell products via the Grindr
                     Services. We are not responsible for examining or evaluating, and We do not
                     warrant the oﬀerings of, any of these businesses or the content of their product
                     and service oﬀerings. Grindr does not assume any responsibility or liability for
                     the actions, product, and content of all these and any other third parties. You
                     should carefully review the third parties’ privacy statements and other terms and
                     conditions of use.

                     4. By Your use of third-party applications that connect with the Grindr Services
                     (“Third-Party Applications”), You acknowledge and agree that Grindr may
                     transmit User Content to Third-Party Websites or Third-Party Applications
                     through application protocol interfaces developed and maintained by those
                     Third-Party Websites or Third-Party Applications. Grindr is not responsible for
                     the transmission of the User Content from the Grindr Services to Third-Party
                     Websites or Third-Party Applications, nor the use of the User Content on any
                     Third-Party Websites or Third-Party Applications. You should review the terms of
                     service and privacy policies of any Third-Party Websites or Third-Party
                     Applications. Grindr is not responsible for and does not endorse any features,
                     content, or other materials on or available from Third-Party Sites or Third-Party
                     Applications. Grindr also does not screen, audit, or endorse Third-Party Sites or
                     Third-Party Applications. Accordingly, if You decide to access Third-Party Sites
                     or Third-Party Applications, You do so at Your own risk and agree that Your use

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                 14/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 16 of 38
                     of any Third-Party Sites or Third-Party Applications is on an “as-is” basis
                     without any warranty as to the Third-Party Sites or Third-Party Applications’
                     actions, and that this Agreement does not apply to Your use of any Third-Party
                     Sites or Third-Party Applications.

                     5. You acknowledge and agree that Grindr may incorporate Your User Content
                     and location information for User Accounts from the Grindr Services with third-
                     party information sources and third-party applications in the provisioning of the
                     Grindr Services.

           14. ADVERTISING. Grindr and its licensees may publicly display advertisements and
           other information adjacent to Your Content. You are not entitled to any compensation
           for such advertisements. The manner, mode and extent of such advertising are
           subject to change without speciﬁc notice or Our being liable to You.

           15. END USER LICENSES.

                     1. Mobile Device. To use the Grindr Software You must have a mobile device
                     that is compatible with the Grindr Services. Grindr does not warrant that the
                     Grindr Services will be compatible with Your mobile device. You are responsible
                     for any mobile charges that You may incur for using the Grindr Services,
                     including text-messaging, roaming charges, and data charges. If You are unsure
                     about the charges that will apply, please contact Your mobile service provider
                     before using the Grindr Services.

                     2. License Grant. Subject to Your compliance with the terms of this Agreement,
                     Grindr hereby grants You a non-exclusive, non-transferable, revocable license to
                     (i) use a compiled code copy of the Grindr Software for Your Account on a
                     mobile device owned or leased solely by You, for Your personal, noncommercial
                     use and (ii) use the Grindr Services (other than the Grindr Software) for Your
                     personal, noncommercial use.

                     3. Restrictions. You may NOT: (i) modify, disassemble, decompile or reverse
                     engineer the Grindr Services, except to the extent that such restriction is
                     expressly prohibited by law; (ii) rent, lease, loan, resell, sublicense, distribute or
                     otherwise transfer the Grindr Services to any third party or use the Grindr
                     Services to provide time sharing or similar services for any third party; (iii) make
                     any copies of the Grindr Services; (iv) remove, circumvent, disable, damage or

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                   15/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 17 of 38
                     otherwise interfere with security-related features of the Grindr Services, features
                     that prevent or restrict use or copying of any content accessible through the
                     Grindr Services, or features that enforce limitations on use of the Grindr
                     Services; or (v) delete the copyright and other proprietary rights notices on the
                     Grindr Services.

                     4. Upgrades. You acknowledge that Grindr may from time to time issue
                     upgraded versions of the Grindr Services, and may automatically electronically
                     upgrade the version of the Grindr Services that You are using on Your mobile
                     device or otherwise. You consent to such automatic upgrading on Your mobile
                     device, and agree that the terms and conditions of this Agreement will apply to
                     all such upgrades. You agree that Grindr will not be liable to You for any such
                     modiﬁcations.

                     5. Open Source. With respect to any open source or third-party code that may
                     be incorporated in the Grindr Services, such open source code is covered by
                     the applicable open source or third-party license EULA, if any, authorizing use of
                     such code. Nothing in this Agreement limits Your rights under, or grants You
                     rights that supersede, the terms and conditions of any applicable end user
                     license for such open source software. Please contact us at legal@grindr.com
                     (with “Open Source” in the email subject line) for more information.

                     6. Rights Reserved. The foregoing license granted under this Agreement is not a
                     sale of the Grindr Services or any copy thereof and Grindr or its third-party
                     partners or suppliers retain all right, title, and interest in the Grindr Services (and
                     any copy thereof). Any attempt by You to transfer any of the rights, duties or
                     obligations hereunder, except as expressly provided for in this Agreement, is
                     void. Grindr reserves all rights not expressly granted under this Agreement.

                     7. Trademarks, Service Marks and Logos. The names and logos associated with
                     the Grindr Services are the property of Grindr. No use of these marks is
                     permitted except through the prior written authorization and permission of
                     Grindr. All rights reserved.

                     8. Government End Users. The Grindr Services are intended for the use by
                     individuals, not government entities. If Grindr authorizes the use of the Grindr
                     Services on behalf of the United States Government or the United States
                     Government uses the Grindr Service without authorization, then use,
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                   16/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 18 of 38
                     duplication, display, modiﬁcation, reproduction, release, performance,
                     distribution and disclosure of the Grindr Services (or portion thereof) by the U.S.
                     Government is subject to restrictions set forth in this Agreement and as
                     provided in DFARS 227.7202-1(a) and 227.7202-3(a) (1995), DFARS 252.227-
                     7013(c)(1)(ii) (OCT 1988), FAR 12.212(a) (1995), FAR 52.227-19, or FAR 52.227-
                     14 (ALT III), as applicable. Otherwise, nothing in this Agreement or otherwise will
                     give a government user rights to the Grindr Services broader than those set
                     forth in this Agreement.

                     9. Export Control. The Grindr Services originate in the United States and are
                     subject to United States export laws and regulations. The Grindr Services may
                     not be exported or re-exported by You to certain countries or those persons or
                     entities prohibited from receiving exports from the United States. In addition, the
                     Grindr Services may be subject to the import and export laws of other countries.
                     You agree to comply with all United States and foreign laws related to use of the
                     Grindr Services.

                     10. App Stores. You acknowledge and agree that the availability of the Grindr
                     Services is dependent on the third party from which You received the Grindr
                     Services, e.g., the Android Market or Apple app store (each, an “App Store”).
                     You acknowledge that this Agreement is between You and Grindr and not with
                     the App Store. Each App Store may have its own terms and conditions to which
                     You must agree before downloading the Grindr Services from it. You agree to
                     comply with, and Your license to use the Grindr Services is conditioned upon
                     Your compliance with, all applicable terms and conditions of the applicable App
                     Store.

           16. OUR DISCLAIMERS; NO WARRANTIES TO YOU.

                     1. THE GRINDR SERVICES AND ANY SOFTWARE, SERVICES, OR
                     APPLICATIONS MADE AVAILABLE IN CONJUNCTION WITH OR THROUGH
                     THE GRINDR SERVICES ARE PROVIDED, TO THE FULLEST EXTENT
                     PERMITTED BY LAW, “AS IS”, “AS AVAILABLE”, AND “WITH ALL FAULTS”,
                     AND WITHOUT WARRANTIES OF ANY KIND EITHER EXPRESS OR IMPLIED.
                     GRINDR, AND ITS SUPPLIERS AND PARTNERS, DISCLAIM ALL WARRANTIES,
                     EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF TITLE,


ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                               17/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 19 of 38
                     MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-
                     INFRINGEMENT OF PROPRIETARY RIGHTS.

                     2. GRINDR AND ITS SUPPLIERS AND PARTNERS DO NOT WARRANT THAT
                     THE FUNCTIONS CONTAINED IN THE GRINDR SERVICES WILL BE
                     UNINTERRUPTED OR ERROR-FREE, THAT DEFECTS WILL BE CORRECTED,
                     OR THAT THE GRINDR SERVICES OR THE SERVER THAT MAKES THEM
                     AVAILABLE ARE FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS.

                     3. GRINDR AND ITS SUPPLIERS AND PARTNERS (INCLUDING GRINDR’S
                     THIRD-PARTY WIRELESS CARRIER PARTNERS) DO NOT WARRANT OR
                     MAKE ANY REPRESENTATIONS REGARDING THE USE OR THE RESULTS OF
                     THE USE OF ANY LOCATION INFORMATION OR THE OTHER GRINDR
                     SERVICES IN TERMS OF SECURITY, SAFETY, CORRECTNESS, ACCURACY,
                     RELIABILITY, OR OTHERWISE. YOU (AND NOT GRINDR OR ITS SUPPLIERS
                     OR PARTNERS) ASSUME THE ENTIRE COST OF ANY NECESSARY SERVICES
                     OR EQUIPMENT NECESSARY TO ACCESS THE GRINDR SERVICES. YOU
                     UNDERSTAND AND AGREE THAT YOU DOWNLOAD OR OTHERWISE OBTAIN
                     MATERIAL OR DATA THROUGH THE USE OF THE GRINDR SERVICES AT
                     YOUR OWN DISCRETION AND RISK.

                     4. CERTAIN STATE, PROVINCIAL, AND NATIONAL LAWS DO NOT ALLOW
                     LIMITATIONS ON IMPLIED WARRANTIES. IF THESE LAWS APPLY TO YOU,
                     SOME OR ALL OF THE ABOVE DISCLAIMERS, EXCLUSIONS, OR
                     LIMITATIONS MAY NOT APPLY TO YOU, AND YOU MIGHT HAVE ADDITIONAL
                     RIGHTS.

           17. YOUR INDEMNIFICATION OF US; YOU HOLD HARMLESS GRINDR. You agree
           to indemnify, defend, and hold Grindr (and its aﬃliated companies, contractors,
           employees, agents, and suppliers and partners) harmless from any and all claims,
           suits, actions, losses, costs, damages, and any other liabilities, including attorneys’
           fees, brought by a third party arising out of or related to (a) Your use or misuse of any
           location information or the other Grindr Services generally, (b) any violation of the
           rights of any other person or entity by You, (c)any alleged breach or violation by You of
           this Agreement, or (d) Your use of the Grindr Services to meet another User in person
           or to locate and attend any oﬄine place or event. Grindr reserves the right, at Your
           expense, to assume the exclusive defense and control of any matter for which You are

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                               18/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 20 of 38
           required to indemnify Us, and You agree to cooperate with Our defense of these
           claims. This defense and indemniﬁcation obligation is intended to extend to the fullest
           extent permitted by law and will survive this Agreement and Your use of the Grindr
           Services.

           18. LIMITATION OF OUR LIABILITY AND OF YOUR DAMAGES.

                     1. YOU ACKNOWLEDGE AND AGREE THAT, TO THE FULLEST EXTENT
                     PERMITTED BY APPLICABLE LAW, UNDER NO CIRCUMSTANCES,
                     INCLUDING NEGLIGENCE, WILL GRINDR (WHICH INCLUDES, FOR
                     PURPOSES OF THIS SECTION 18, ITS AFFILIATES, CONTRACTORS,
                     EMPLOYEES, AGENTS, OR THIRD-PARTY PARTNERS OR SUPPLIERS) BE
                     LIABLE TO YOU FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE,
                     RELIANCE, CONSEQUENTIAL, OR EXEMPLARY DAMAGES RELATED TO OR
                     RESULTING FROM: (A) YOUR USE OF THE GRINDR SERVICES; (B) OUR
                     DISCLOSURE, DISPLAY, OR MAINTENANCE OF YOUR LOCATION
                     INFORMATION; (C) YOUR USE OR INABILITY TO USE THE GRINDR
                     SERVICES; (D) THE GRINDR SERVICES GENERALLY (INCLUDING THE
                     GRINDR SOFTWARE) OR SYSTEMS THAT MAKE THE GRINDR SERVICES
                     AVAILABLE; OR (E) ANY OTHER INTERACTIONS WITH GRINDR OR ANY
                     OTHER USER OF THE GRINDR SERVICES, EVEN IF GRINDR OR A GRINDR
                     AUTHORIZED REPRESENTATIVE HAS BEEN ADVISED OF THE POSSIBILITY
                     OF SUCH DAMAGES. YOU AGREE THAT THE LIMITATIONS OF LIABILITY SET
                     FORTH IN THIS SECTION WILL SURVIVE ANY TERMINATION OR EXPIRATION
                     OF THIS AGREEMENT AND, TO THE EXTENT PERMITTED BY LAW, WILL
                     APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED HEREIN IS FOUND TO
                     HAVE FAILED OF ITS ESSENTIAL PURPOSE.

                     2. IN NO EVENT SHALL GRINDR’S (OR ITS AFFILIATES, CONTRACTORS,
                     EMPLOYEES, AGENTS, SUPPLIERS, OR THIRD-PARTY PARTNERS OR
                     SUPPLIERS) TOTAL LIABILITY TO YOU FOR ALL DAMAGES, LOSSES, AND
                     CAUSES OF ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT
                     OR YOUR USE OF THE GRINDR SERVICES (WHETHER IN CONTRACT, TORT
                     (INCLUDING NEGLIGENCE), WARRANTY, OR OTHERWISE) EXCEED THE
                     AMOUNTS PAID BY YOU FOR ACCESSING THE GRINDR SERVICES DURING
                     THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE DATE OF YOUR

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                          19/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 21 of 38
                     CLAIM OR FIFTY DOLLARS, WHICHEVER IS GREATER. THIS SECTION 18.2 IS
                     NOT INTENDED TO EXCLUDE LIABILITY THAT GRINDR MAY NOT EXCLUDE
                     UNDER APPLICABLE LAW.

           19. YOU ACKNOWLEDGE THE BENEFIT OF THE BARGAIN WITH GRINDR. YOU
           ACKNOWLEDGE AND AGREE THAT GRINDR HAS OFFERED THE GRINDR
           SERVICES, SET ITS PRICES, AND ENTERED INTO THIS AGREEMENT IN RELIANCE
           UPON THE WARRANTY DISCLAIMERS AND THE LIMITATIONS OF LIABILITY SET
           FORTH ABOVE. YOU FURTHER ACKNOWLEDGE AND AGREE THAT THE
           WARRANTY DISCLAIMERS AND THE LIMITATIONS OF LIABILITY SET FORTH IN
           THIS AGREEMENT REFLECT A REASONABLE AND FAIR ALLOCATION OF RISK
           BETWEEN YOU AND GRINDR, AND THAT THE WARRANTY DISCLAIMERS AND THE
           LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT FORM AN ESSENTIAL
           BASIS OF THE BARGAIN BETWEEN YOU AND GRINDR. GRINDR WOULD NOT BE
           ABLE TO PROVIDE THE GRINDR SERVICES TO YOU ON AN ECONOMICALLY
           REASONABLE BASIS WITHOUT THESE LIMITATIONS AND DISCLAIMERS.

           20. YOU RELEASE US. To the fullest extent permitted by applicable law, You hereby
           release and forever discharge Us (and Our oﬃcers, employees, agents, successors,
           and assigns) from, and hereby waive and relinquish, each and every past, present and
           future dispute, claim, controversy, demand, right, obligation, liability, action and cause
           of action of every kind and nature (including personal injuries, emotional distress,
           identity theft, death, and property loss and damage), that has arisen or arises directly
           or indirectly out of, or relates directly or indirectly to, (1) any interactions with, or act or
           omission of, or User Content provided by, other Grindr Services Users or (2) any third-
           party site, products, services, and links included on or accessed through the Grindr
           Service. IF YOU ARE A CALIFORNIA RESIDENT, YOU HEREBY WAIVE CALIFORNIA
           CIVIL CODE SECTION 1542 IN CONNECTION WITH THE FOREGOING, WHICH
           STATES: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
           CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
           THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
           MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
           DEBTOR.”

           21. RESOLVING OUR DISPUTES. You and Grindr agree that any dispute that has
           arisen or may arise between us relating in any way to Your use of or access to the

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                  20/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 22 of 38
           Grindr Services, any validity, interpretation, breach, enforcement, or termination of this
           Agreement, or otherwise relating to Grindr in any way (collectively, “Covered Dispute
           Matters”) will be resolved in accordance with the provisions set forth in this Section
           21.

                     1. Informal Resolution. If You have any dispute with Us, You and We agree that
                     before taking any formal action, You will contact Us at legal@grindr.com, provide
                     a brief, written description of the dispute and Your contact information (including
                     Your email address associated with Your User Account, if Your dispute relates to
                     an account) and allow sixty (60) days to pass, during which We will attempt to
                     reach an amicable resolution of any issue with You.

                     2. Applicable Law. You and We agree that United States federal law including
                     the Federal Arbitration Act, and (to the extent not inconsistent with or pre-
                     empted by federal law) the laws of the State of California, USA, without regard
                     to conﬂict of laws principles, will govern all Covered Dispute Matters. Such
                     body of law will apply regardless of Your residence or the location of where You
                     use the Grindr Services.

                     3. Our Arbitration. You and We agree that this Agreement and each of its parts
                     evidence a transaction involving interstate commerce, and the Federal
                     Arbitration Act applies in all cases and governs the interpretation and
                     enforcement of the arbitration rules and arbitration proceedings. Any Covered
                     Dispute Matter must be asserted individually in binding arbitration administered
                     by the American Arbitration Association (“AAA”) in accordance with its
                     Consumer Arbitration Rules (including utilizing desk, phone or video conference
                     proceedings where appropriate and permitted to mitigate costs of travel). You
                     and We agree that the arbitrator shall not conduct any form of class or collective
                     arbitration nor join or consolidate claims by or for individuals. You and We agree
                     that the arbitrator, and not any federal, international, state, or local court or
                     agency, shall have exclusive authority to resolve any dispute relating to the
                     interpretation, applicability, enforceability or formation of this Agreement,
                     including any claim that all or any part of this Agreement is void or voidable or a
                     particular claim is subject to arbitration. You and We agree that judgment on the
                     award rendered by the arbitrator may be entered in any court of competent
                     jurisdiction.

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                   21/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 23 of 38
                     4. The Arbitrator’s Award to You or Us. You and We agree that for matters where
                     the relief sought is over $5,000, the arbitrator’s decision will include the essential
                     ﬁndings and conclusions upon which the arbitrator based the award. The
                     arbitrator will decide the substance of all claims in accordance with applicable
                     law, including recognized principles of equity, and will honor all claims of
                     privilege recognized by law. The arbitrator shall not be bound by rulings in prior
                     arbitrations involving diﬀerent Users, but is bound by rulings in prior arbitrations
                     involving the same Grindr User to the extent required by applicable law. You and
                     We agree that the arbitrator’s award shall be ﬁnal and binding, and judgment on
                     the award rendered by the arbitrator may be entered in any court having
                     jurisdiction thereof. YOU AND WE AGREE THAT THE ARBITRATOR MAY
                     AWARD RELIEF (INCLUDING MONETARY, INJUNCTIVE, AND DECLARATORY
                     RELIEF) ONLY IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND
                     ONLY TO THE EXTENT NECESSARY TO PROVIDE RELIEF NECESSITATED BY
                     THAT PARTY’S INDIVIDUAL CLAIM(S), FOR EXAMPLE YOUR CLAIMS. ANY
                     RELIEF AWARDED CANNOT AFFECT OTHER USERS.

                     5. Exceptions To Our Agreement To Arbitrate Disputes. There are only two
                     exceptions to this agreement to arbitrate:

                                1. First, if either party reasonably believes that the other party has in any
                                manner violated or threatened to infringe the intellectual property rights of
                                the other party, the party whose rights have been violated may seek
                                injunctive or other appropriate interim relief in any court of competent
                                jurisdiction.

                                2. Second, each party will retain the right to seek relief in a small claims
                                court for disputes or claims within the scope of the jurisdiction of such
                                courts.

                     6. Who Bears the Costs of Arbitration. You and We agree that payment of all
                     ﬁling, administration, and arbitrator fees will be governed by the AAA’s rules,
                     unless otherwise stated in this agreement to arbitrate. If the value of the relief
                     sought is $5,000 or less, at Your written request, Grindr will reimburse You for
                     the ﬁling, administration, and arbitrator fees associated with the arbitration
                     following the earlier of the arbitrator’s decision or settlement, provided that You
                     make your request no more than thirty (30) days following the earlier of such

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                         22/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 24 of 38
                     decision or settlement. In the event the arbitrator determines the claim(s) You
                     assert in the arbitration to be frivolous or without merit, You agree that Grindr is
                     relieved of its obligation to reimburse You for any fees associated with the
                     arbitration.

                     7. Future Amendments to the Agreement to Arbitrate. Notwithstanding any
                     provision in this Agreement to the contrary, You and We agree that if We make
                     any amendment to this agreement to arbitrate in the future, that amendment
                     shall not apply to any claim that was ﬁled in a legal proceeding against Grindr
                     prior to the eﬀective date of the amendment. However, the amendment shall
                     apply to all other disputes or claims governed by the agreement to arbitrate that
                     have arisen or may arise between You and Grindr. If You do not agree to these
                     amended terms, You may close Your account within thirty (30) days of the
                     posting or notiﬁcation and You will not be bound by the amended terms.

                     8. Judicial Forum for Legal Disputes. Unless You and We agree otherwise and
                     except as described in Section 21.5.2 (Small Claims Court), in the event that the
                     agreement to arbitrate above is found not to apply to You or to a particular claim
                     or dispute, either as a result of Your decision to opt out of the agreement to
                     arbitrate, as a result of a decision by the arbitrator or a court order, or because
                     you are an international user to which this agreement to arbitrate does not
                     apply, You agree (except as otherwise provided by law) that any claim or dispute
                     that has arisen or may arise between You and Grindr must be resolved
                     exclusively by a state or federal court located in Los Angeles County, California.
                     You and Grindr agree to submit to the exclusive personal jurisdiction of the
                     courts located within Los Angeles County, California for the purpose of litigating
                     all such claims or disputes.

                     9. YOU MAY OPT-OUT OF ARBITRATION. IF YOU ARE A NEW GRINDR USER,
                     YOU CAN CHOOSE TO REJECT THE AGREEMENT TO ARBITRATE
                     PROVISION (“OPT-OUT”) BY EMAILING US AN OPT-OUT NOTICE TO
                     ARBITRATIONOPTOUT@GRINDR.COM (“OPT-OUT NOTICE”) OR REGULAR
                     MAIL TO: Grindr LLC, PO Box 69176, West Hollywood, CA 90069. THE OPT-
                     OUT NOTICE MUST BE RECEIVED NO LATER THAN THIRTY (30) DAYS AFTER
                     THE DATE YOU ACCEPT THE TERMS OF THIS AGREEMENT FOR THE FIRST
                     TIME. IF YOU ARE NOT A NEW GRINDR USER, YOU HAVE UNTIL THIRTY (30)

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                 23/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 25 of 38
                     DAYS AFTER THE POSTING OF THE NEW TERMS TO SUBMIT AN
                     ARBITRATION OPT-OUT NOTICE.

                     10. Arbitration Opt-Out Procedure. In order to opt-out, You must email Your
                     name, address (including street address, city, state, and zip code), email
                     address(es) associated with Your Account(s) to which the opt-out applies, and
                     an unaltered digital image of Your valid driver’s license to:
                     arbitrationoptout@grindr.com. This procedure is the only way You can opt out of
                     the agreement to arbitrate. If You opt out of the agreement to arbitrate, all other
                     parts of this Agreement and this Disputes Section (including Sections 19 (You
                     Acknowledge the Beneﬁt of the Bargain with Grindr) and 14 through 18 (14 -
                     Advertising; 15 – End User Licenses; 16 – Our Disclaimers; 17 – No Warranties
                     to You, and 18 – Limitation of our Liability and of Your Damages)) will continue to
                     apply to You. Opting out of this agreement to arbitrate has no eﬀect on any
                     previous, other, or future arbitration agreements that You may have with Us.

                     11. YOU WAIVE CERTAIN RIGHTS. BY AGREEING TO THIS AGREEMENT, YOU
                     HEREBY IRREVOCABLY WAIVE ANY RIGHT YOU MAY HAVE (i) TO A COURT
                     TRIAL (OTHER THAN SMALL CLAIMS COURT AS PROVIDED ABOVE), (ii) TO
                     SERVE AS A REPRESENTATIVE, AS A PRIVATE ATTORNEY GENERAL, OR IN
                     ANY OTHER REPRESENTATIVE CAPACITY, OR TO PARTICIPATE AS A
                     MEMBER OF A CLASS OF CLAIMANTS, IN ANY LAWSUIT, ARBITRATION OR
                     OTHER PROCEEDING FILED AGAINST US AND/OR RELATED THIRD PARTIES,
                     AND (iii) TO A TRIAL BY JURY EVEN IF ANY ARBITRATION IS NOT REQUIRED
                     UNDER THIS AGREEMENT.

                     12. STATUTE OF LIMITATIONS FOR YOUR CLAIMS. REGARDLESS OF ANY
                     STATUTE OR LAW TO THE CONTRARY, ANY CLAIM OR CAUSE OF ACTION
                     ARISING OUT OF OR RELATED TO USE OF THE SITE, SERVICES, OR THIS
                     AGREEMENT MUST BE FILED WITHIN ONE (1) YEAR AFTER SUCH CLAIM OR
                     CAUSE OF ACTION ARISES OR IT WILL BE FOREVER BARRED.

           22. NOTICE AND TAKEDOWN POLICY.

                     1. Grindr respects intellectual property rights and expects its Users to do the
                     same. Grindr will promptly terminate without notice the accounts of Users that
                     are determined by Grindr to be “repeat infringers.” A repeat infringer is a User
                     who has been notiﬁed by Grindr of infringing activity violations more than twice
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                  24/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 26 of 38
                     and/or who has had a User Content removed from the Grindr Services more
                     than twice. (Note that we reserve the right to terminate accounts for a single
                     infringement as well pursuant to Section 8.3.)

                     2. If You are a copyright owner or an agent thereof, and You believe that any
                     content hosted on any Grindr Services infringes Your copyrights, then You may
                     submit a notiﬁcation by providing Grindr’s Designated Copyright Agent with the
                     following information in writing:

                                1. A physical or electronic signature of a person authorized to act on
                                behalf of the owner of an exclusive right that is allegedly infringed;

                                2. Identiﬁcation of the copyrighted work claimed to have been infringed,
                                or, if multiple copyrighted works on the applicable Grindr Services are
                                covered by a single notiﬁcation, a representative list of such works on the
                                applicable Grindr Services;

                                3. Identiﬁcation of the material that is claimed to be infringing or to be the
                                subject of infringing activity and that is to be removed or access to which
                                is to be disabled, and information reasonably suﬃcient to permit Grindr to
                                locate the material;

                                4. Information reasonably suﬃcient to permit Grindr to contact the
                                complaining party, such as an address, telephone number, and, if
                                available, an electronic mail address at which the complaining party may
                                be contacted;

                                5. A statement that the complaining party has a good faith belief that use
                                of the material in the manner complained of is not authorized by the
                                copyright owner, its agent, or the law (for example, “I am under the good
                                faith belief that the use of the copyrighted content that is identiﬁed herein
                                is not authorized by the copyright owner, its agent, or the law.”); and

                                6. A statement that the information in the notiﬁcation is accurate, and
                                under penalty of perjury, that the complaining party is authorized to act on
                                behalf of the owner of an exclusive right that is allegedly infringed (for
                                example, “I swear, under penalty of perjury, that the information in this
                                notiﬁcation is accurate and that I am the copyright owner, or authorized to


ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                       25/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 27 of 38
                                act on behalf of the copyright owner, of the copyright(s) that is allegedly
                                infringed by the aforementioned content.”).

                     3. Grindr’s Designated Copyright Agent to receive notiﬁcations of claimed
                     infringement can be reached as follows:

                     Grindr LLC
                     Attention: Copyright Agent
                     P.O. Box 69176
                     West Hollywood, CA 90069
                     Telephone: (310) 776-6680
                     Email: help@grindr.com

                     For clarity, only notices under this Section should go to the Grindr Designated
                     Copyright Agent. You acknowledge that if You fail to comply with all of the
                     requirements of this Section 22, Your DMCA notice may not be valid. Please
                     note that under Section 512(f) of the US Copyright Act, any person who
                     knowingly materially misrepresents that material or activity is infringing may be
                     subject to liability.

           23. APPLE APP STORE ADDITIONAL TERMS AND CONDITIONS. The following
           additional terms and conditions apply to You if You are using Grindr Software from the
           Apple App Store. To the extent the other terms and conditions of this Agreement are
           less restrictive than, or otherwise conﬂict with, the terms and conditions of this
           Section 23, the more restrictive or conﬂicting terms and conditions in this Section 23
           apply, but solely with respect to Grindr Software from the Apple App Store:

                     1. Acknowledgement. Grindr and You acknowledge that this Agreement is
                     concluded between Grindr and You only, and not with Apple, and that Grindr,
                     not Apple, is solely responsible for Grindr Software and the content thereof. To
                     the extent this Agreement provides for usage rules for Grindr Software that are
                     less restrictive than the Usage Rules set forth for Grindr Software in, or
                     otherwise is in conﬂict with, the Apple App Store Terms of Service, the more
                     restrictive or conﬂicting Apple term applies.

                     2. Scope of License. The license granted to You for Grindr Software is limited to
                     a non-transferable license to use Grindr Software on an iOS product that You

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                        26/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 28 of 38
                     own or control and as permitted by the Usage Rules set forth in the Apple App
                     Store Terms of Service.

                     3. Maintenance and Support. Grindr is solely responsible for providing any
                     maintenance and support services with respect to Grindr Software, as speciﬁed
                     in this Agreement (if any), or as required under applicable law. Grindr and You
                     acknowledge that Apple has no obligation whatsoever to furnish any
                     maintenance and support services with respect to Grindr Software.

                     4. Warranty. Grindr is solely responsible for any product warranties, whether
                     express or implied by law, to the extent not eﬀectively disclaimed. In the event
                     of any failure of Grindr Software to conform to any applicable warranty, You may
                     notify Apple, and Apple will refund the purchase price for Grindr Software to
                     You; and to the maximum extent permitted by applicable law, Apple will have no
                     other warranty obligation whatsoever with respect to Grindr Software, and any
                     other claims, losses, liabilities, damages, costs or expenses attributable to any
                     failure to conform to any warranty will be Grindr’s sole responsibility.

                     5. Product Claims. Grindr and You acknowledge that Grindr, not Apple, is
                     responsible for addressing any claims of You or any third party relating to Grindr
                     Software or Your possession and/or use of Grindr Software, including: (i)
                     product liability claims; (ii) any claim that Grindr Software fails to conform to any
                     applicable legal or regulatory requirement; and (iii) claims arising under
                     consumer protection or similar legislation. This Agreement does not limit
                     Grindr’s liability to You beyond what is permitted by applicable law.

                     6. Intellectual Property Rights. Grindr and You acknowledge that, in the event of
                     any third-party claim that Grindr Software or Your possession and use of Grindr
                     Software infringes that third party’s intellectual property rights, Grindr, not Apple,
                     will be solely responsible for the investigation, defense, settlement and
                     discharge of any such intellectual property infringement claim.

                     7. Legal Compliance. You represent and warrant that (i) You are not located in a
                     country that is subject to a U.S. Government embargo, or that has been
                     designated by the U.S. Government as a “terrorist supporting” country; and
                     (ii)You are not listed on any U.S. Government list of prohibited or restricted
                     parties.


ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                 27/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 29 of 38
                     8. Developer Name and Address. Grindr’s contact information for any end-user
                     questions, complaints or claims with respect to Grindr Software is set forth in
                     Section 25.7 below.

                     9. Third-Party Terms of Agreement. You must comply with applicable third-party
                     terms of agreement when using Grindr Software.

                     10. Third-Party Beneﬁciary. Grindr and You acknowledge and agree that Apple,
                     and Apple’s subsidiaries, are third-party beneﬁciaries of this Agreement, and
                     that, upon Your acceptance of the terms and conditions of this Agreement,
                     Apple will have the right (and will be deemed to have accepted the right) to
                     enforce this Agreement against You as a third-party beneﬁciary thereof.

           24. SPECIAL STATE TERMS REGARDING YOUR RIGHT TO CANCEL. The
           following provisions are added to this Agreement for paid subscription Users residing
           in Arizona, California, Connecticut, Illinois, Iowa, Minnesota, New Jersey, New York,
           North Carolina, Ohio, Rhode Island, Wisconsin, or any other state with laws which
           may require notice of cancellation rights: You, the buyer, may cancel this
           Agreement, without any penalty or obligation, at any time prior to midnight of the
           original contract seller’s third business day following the date of this contract,
           excluding Sundays and holidays. To cancel this Agreement, mail or deliver a
           signed and dated notice, or send a telegram which states that You, the buyer, are
           canceling this Agreement, or words of similar eﬀect. This notice shall be sent to:

           Grindr LLC
           P.O. Box 69176
           West Hollywood, CA 90069

           In the event that You die before the end of Your paid subscription period, Your estate
           shall be entitled to a refund of that portion of any payment You had made for Your
           paid subscription which is allocable to the period after Your death. In the event that
           You become disabled (such that You are unable to use the paid subscription and the
           condition is veriﬁed in writing by a physician) before the end of Your paid subscription
           period, You shall be entitled to a refund of that portion of any payment You had made
           for Your subscription which is allocable to the period after Your disability, by providing
           Grindr notice at the same address as listed above.


ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                 28/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 30 of 38
           25. MISCELLANEOUS PROVISIONS.

                     1. Severability, Waiver of Agreement Provisions. You and We agree that if any
                     provision of this Agreement shall be deemed unlawful, void, or for any reason
                     unenforceable, then that provision shall be deemed severable from this
                     Agreement and shall not aﬀect the validity and enforceability of any remaining
                     provisions. A provision of this Agreement may be waived only by a written
                     instrument executed by the party entitled to the beneﬁt of such provision. The
                     failure of any party at any time to require performance of any provision of this
                     Agreement shall in no manner aﬀect such party’s right at a later time to enforce
                     the same. A waiver of any breach of any provision of this Agreement shall not be
                     construed as a continuing waiver of other breaches of the same or other
                     provisions of this Agreement.

                     2. Notices. Grindr may provide You with notices, including those regarding
                     changes to this Agreement, by email or postings on the Grindr Services. You
                     hereby consent to the use of electronic communications.

                     3. You May Not Assign, But Grindr May. This Agreement, and any rights and
                     licenses granted hereunder, may not be transferred or assigned by You.
                     However, Grindr may at any time and for any reason transfer or assign without
                     restriction this Agreement and the obligations contained in the Agreement to a
                     third party. You hereby acknowledge and agree that if another company
                     acquires Our company, business, or Our assets, that transaction may include a
                     sale or transfer of Your User Content, and You agree to such transfer without
                     further action or conﬁrmation.

                     4. Survival of Provisions. The following Sections will survive any termination of
                     this Agreement or any termination of Your use of or subscription to the Grindr
                     Services: 1-3, 4.3, 4.4, 5-7, 9.6, 9.7, 10, 12-14, 15 (excluding 15.2), 16-23, and
                     25.

                     5. No Third-Party Beneﬁciaries. There are no third-party beneﬁciaries to this
                     Agreement.

                     6. Headings; Entire Agreement. The heading references herein are for
                     convenience purposes only, do not constitute a part of this Agreement and shall
                     not be deemed to limit or aﬀect any of the provisions hereof. The word

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                  29/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 31 of 38
                     “including” means “including without limitation.” This Agreement is the entire
                     agreement between You and Us relating to the subject matter herein and shall
                     not be modiﬁed except in writing, agreed to by both parties.

                     7. Our Disclosures; Your Inquiries. The services hereunder are oﬀered by Grindr
                     LLC, PO Box 69176, West Hollywood, CA 90069. General Inquiries:
                     help@grindr.com.

Special Terms for International Users

           1. EUROPEAN UNION AND UNITED KINGDOM. The following terms apply to You,
           and supersede conﬂicting terms in this Agreement, if You are an EU or UK resident to
           the extent required by applicable law:

                     1. Cancellation within 14-day cancellation period. You have the right to cancel
                     Your Grindr Premium Services within fourteen (14) days without giving any
                     reason. The cancellation period will expire after fourteen (14) days from Your
                     purchase of the Grindr Premium Services. If You have beneﬁtted from a free
                     trial, the cancellation period will expire fourteen (14) days from the beginning of
                     Your free trial. To exercise the right to cancel Your Grindr Premium Services
                     during the fourteen (14) day cancellation period, You must inform Us at
                     help@grindr.com of Your decision to cancel by a clear statement. You may use
                     the Model Withdrawal Form found in Annex I(B) of the Directive on Consumer
                     Rights. We will communicate to You an acknowledgment of receipt of such
                     cancellation by email without delay. To meet the cancellation deadline, it is
                     suﬃcient for You to send Your communication concerning Your exercise of the
                     right to cancel before the cancellation period has expired. There are no separate
                     cancellation fees but there are no refunds except as provided herein. We will
                     refund You a pro-rata amount of the Premium fee for the unused period of Your
                     Premium Services. You will still be required to pay a Premium Service fee for the
                     period of Your Premium Services until You communicated to Us Your
                     cancellation, (excluding any free trial period where no payment was taken) and
                     We will therefore not refund You for that portion of Your Premium Services. We
                     will make the refund without undue delay and not later than fourteen (14) days
                     after the day on which We are informed about Your decision to cancel Your
                     Premium Services. We will issue the refund using the same means of payment

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                30/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 32 of 38
                     as You used for the initial transaction, unless You have expressly agreed
                     otherwise.

                     2. Exceptions to Liability Limitations. Nothing in this Agreement excludes or
                     limits Grindr’s (or its aﬃliated companies’, contractors’, subcontractors’,
                     directors’, oﬃcers’, employees’, agents’, third party suppliers’ or partners’)
                     liability for death or personal injury arising from Our negligence, or fraud or
                     fraudulent misrepresentation, or any other liability that cannot be excluded or
                     limited by applicable law.

                     3. ARBITRATION MAY NOT APPLY TO YOU. IF YOU ARE A RESIDENT OF THE
                     EUROPEAN UNION OR THE UNITED KINGDOM AND SUBJECT TO THE
                     ALTERNATIVE DISPUTE RESOLUTION DIRECTIVE (2013/11/EU) AND THE
                     ONLINE DISPUTE RESOLUTION REGULATION (EU 524/2013) (AND ANY
                     IMPLEMENTING REGULATIONS IN EACH MEMBER STATE OF THE EU), THE
                     AGREEMENT TO ARBITRATE IN SECTION 21 WILL NOT APPLY TO YOU BUT
                     THE PROVISIONS OF SECTION 21.8 (JUDICIAL FORUM FOR LEGAL
                     DISPUTES) WILL APPLY, EXCEPT AS OTHERWISE REQUIRED BY LAW.
                     PLEASE READ SECTION 21.8 CAREFULLY. The European Commission Online
                     Dispute Resolution Platform is available at the following link ODR Platform.

                     4. No Prejudice to Consumer Law. As a consumer, You will beneﬁt from any
                     mandatory provisions of the law of the country in which You are resident.
                     Nothing in these terms and conditions, including, without limitation, Section 21,
                     aﬀects Your rights as a consumer to rely on such mandatory provisions of local
                     law.

                     5. Local Jurisdiction. The local law of your jurisdiction may entitle you to have a
                     dispute relating to this Agreement heard by your local courts, regardless of the
                     terms of Section 21, in which we agree that all disputes not subject to the terms
                     of Section 21 will be heard in courts located Los Angeles, California, USA. This
                     Agreement does not limit any such rights that you have that apply regardless of
                     the terms of an agreement that You have entered into. But by entering into this
                     Agreement or otherwise, Grindr does not consent to the jurisdiction of any
                     courts other than those referenced in Section 21 and reserves the right to
                     contest that it is not subject to the jurisdiction of any other court.


ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                 31/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 33 of 38
           2. SPAIN. In addition to the terms set forth above for EU residents, and supersede
           conﬂicting terms in this Agreement, the following terms apply to You if You are a
           Spanish resident to the extent required by applicable law:

                     1. Language. The Spanish version of this Agreement will control.

                     2. Modiﬁcations. Grindr will inform you of any relevant modiﬁcation of the
                     Services and/or Guidelines as well as of any changes to these terms and
                     conditions.

                     3. Renewals. Grindr (either directly or through an App Store) will provide you
                     advance notice of the renewal date of the Premium Services subscription and of
                     the trial subscription before charging your credit or debit card.

                     4. Moral Rights. Your moral rights over Your User Content will not be assigned
                     or waived.

           3. PORTUGAL. In addition to the terms set forth above for EU residents, the following
           terms apply to You, and supersede conﬂicting terms in this Agreement, if You are a
           Portuguese resident to the extent required by applicable law:

                     1. Language. The Portuguese version of this Agreement will control.

                     2. Modiﬁcations. Grindr will inform you of any relevant modiﬁcation of the
                     Services and/or Guidelines as well as of any changes to these terms and
                     conditions.

                     3. Renewals. Grindr (either directly or through an App Store) will provide you
                     advance notice of the renewal date of the Premium Services subscription and of
                     the trial subscription before charging your credit or debit card.

                     4. Moral Rights. Your moral rights over Your User Content will not be assigned
                     or waived.

           4. GERMANY. The following terms apply to You, and supersede conﬂicting terms in
           this Agreement, if You are an German resident to the extent required by applicable
           law:

                     1. Consent to Deletion of Data. You understand that through Your use of the
                     Grindr Services, You consent to the deletion of Your data, (e.g. Your chat
                     messages) to other users as soon as they are delivered.

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                32/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 34 of 38
                     2. Liability Limitations. The following applies in lieu of any conﬂicting or
                     inconsistent language in the Terms:

                                1. Wir sind ausschließlich wie folgt haftbar: Wir haften unbeschränkt
                                gemäß den gesetzlichen Bestimmungen (i) für Schäden die aus der
                                Verletzung von Leben, Körper oder Gesundheit entstehen; (ii) bei Vorsatz;
                                (iii) bei grober Fahrlässigkeit; und (iv) gemäß dem Produkthaftungsgesetz.
                                Ohne dass dies das Vorstehende einschränkt haften wir für leichte
                                Fahrlässigkeit nur im Falle der Verletzung einer „wesentlichen“ Pﬂicht aus
                                diesem Vertrag. „Wesentliche“ Pﬂichten in diesem Sinne sind Pﬂichten,
                                die für die Erfüllung des Vertrags nötig sind, deren Verletzung die
                                Erreichung des Vertragszwecks in Frage stellen würde, und auf deren
                                Einhaltung Du daher regelmäßig vertrauen darfst. In diesen Fällen ist die
                                Haftung beschränkt auf vertragstypische und vorhersehbare Schäden; in
                                sonstigen Fällen besteht keine Haftung für leichte Fahrlässigkeit.

                                2. Soweit die Haftung von Grindr nach den vorstehenden Vorschriften
                                ausgeschlossen oder beschränkt ist, gilt dies auch für die Haftung von
                                Grindr für seine gesetzlichen Vertreter, Mitarbeiter und Erfüllungsgehilfen.

                                3. Diese Haftungsbegrenzungen bleibt über das Ende des
                                Vertragsverhältnisses mit Dir und Grindr sowie über die Dauer Deiner
                                Nutzung der Grindr Services hinaus wirksam.

                     3. Price Increases. Notwithstanding Section 6, we will only increase prices and
                     modify the Service as permitted by German law.

                     4. No Indemnity. Section 17 does not apply to you.

                     5. Termination. Grindr may only terminate your account if you breach this
                     Agreement or violate the law. Grindr will issue any refunds required by German
                     law in the event of termination. We will issue the refund using the same means
                     of payment as You used for the initial transaction, unless You have expressly
                     agreed otherwise.

                     6. Moral Rights. Your moral rights over Your User Content will not be assigned
                     or waived.

           5. CANADA. The following terms apply to You, and supersede conﬂicting terms in this
           Agreement, if You are an Canadian resident to the extent required by applicable law:
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                    33/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 35 of 38
                     1. Dispute Resolution. Sections 3-21.7 (Arbitration) and/or 21.11 (Class Action
                     Waiver) will not apply to you if any such provision is unenforceable under the
                     laws of your Province of residence. Section 21.8 will continue to apply in all
                     such cases.

                     2. Cancellation Rights. Residents of certain Provinces may have the right to
                     cancel Premium Services as required by local law. Grindr will honor such
                     cancellation rights.

           6. AUSTRALIA. The following terms apply to You, and supersede conﬂicting terms in
           this Agreement, if You are an Australian resident to the extent required by applicable
           law:

                     1. Transmission of Personal Information Overseas. In consenting to the transfer
                     to and processing of Your data in the United States of America and any other
                     jurisdiction throughout the world, You acknowledge that other jurisdictions
                     (including the United States of America) may not have privacy protections
                     equivalent to the Privacy Act 1988 (Cth). You may not have a remedy against
                     Grindr as neither the Australian Privacy Principle 8.1 nor Section 16C of the
                     Privacy Act will apply.

                     2. Reverse Engineering. The restriction on the modiﬁcation, disassembly,
                     decompilation or reverse engineering of the Grindr Services is subject to Your
                     rights under Part III Div 4A (“Acts not constituting infringement of copyright in
                     computer programs”) of the Copyright Act 1968 (Cth).

                     3. Consumer Guarantees. Grindr’s liability for failure to comply with any
                     applicable consumer guarantee arising under Part 3-2 Div 1 of the Australian
                     Consumer Law is limited to:

                                1. in the case of goods supplied to You, the replacement of the goods or
                                the supply of equivalent goods (or the payment of the cost to You of the
                                replacement or supply), or the repair of the goods (or the payment of the
                                cost to You of the repair); and

                                2. in the case of services supplied to You, the supply of the services again
                                or the payment of the cost to You of having the services supplied again.

           7. ARGENTINA. The following terms apply to You, and supersede conﬂicting terms in
           this Agreement, if You are an Argentine resident to the extent required by applicable
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                   34/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 36 of 38
           law:

                     1. Cancellation Within 10-day Cancellation Period. You have the right to cancel
                     Your Grindr Premium Services within ten (10) days without giving any reason.
                     The cancellation period will expire after ten (10) days from Your purchase of the
                     Grindr Premium Services. If You have beneﬁtted from a free trial, the
                     cancellation period will expire ten (10) days from the beginning of Your free trial.
                     To exercise the right to cancel Your Grindr Premium Services during the ten (10)
                     day cancellation period, You must inform Us at help@grindr.com of Your
                     decision to cancel by a clear statement. We will communicate to You an
                     acknowledgment of receipt of such cancellation by email without delay. To meet
                     the cancellation deadline, it is suﬃcient for You to send Your communication
                     concerning Your exercise of the right to cancel before the cancellation period
                     has expired. There are no separate cancellation fees but there are no refunds
                     except as provided herein. We will refund You a pro-rata amount of the Premium
                     Services fee for the unused period of Your Premium Services. You will still be
                     required to pay a Premium Service fee for the period of Your Premium Services
                     until You communicated to Us Your cancellation (excluding any free trial period
                     where no payment was taken), and We will therefore not refund You for that
                     portion of Your Premium Services. We will make the refund without undue delay.
                     We will issue the refund using the same means of payment as You used for the
                     initial transaction, unless You have expressly agreed otherwise.

                     2. Notice and Takedown Policy. If You are a resident of Argentina, the notice and
                     takedown policy in section 22 will not apply to You. Instead, in case You believe
                     that any content hosted on any Grindr Service produces damage to You and
                     could be considered as manifestly illegal, then You may submit a notiﬁcation to
                     Grindr indicating the content in question and providing documentation that
                     proves Your identity as well as detailing the damage caused by the content.
                     Grindr will analyze the claim and if the content is manifestly illegal (i.e. child
                     pornography, data that facilities the commission of a crime, crime or racism
                     references, etc.), then Grindr will proceed with its takedown. Any other content
                     that causes damage but cannot be considered as manifestly illegal shall not be
                     taken down by Grindr unless You provide a judicial notiﬁcation ordering the
                     takedown of the content in question. Notiﬁcations of any sort for these
                     purposes shall be delivered to legal@grindr.com.
ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                    35/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 37 of 38
           8. BRAZIL. The following terms apply to You, and supersede conﬂicting terms in this
           Agreement, if You are a Brazilian resident to the extent required by applicable law:

                     1. Right of Regret. You have the right to cancel Your Grindr Services within
                     seven (7) calendar days without giving any reason. The cancellation period will
                     expire after seven (7) calendar days from Your purchase of the Grindr Services.
                     To exercise the right to cancel Your Grindr Services during the seven (7) day
                     cancellation period, You must inform Us at legal@grindr.com of Your decision to
                     cancel by a clear statement. We will communicate to You an acknowledgment
                     of receipt of such cancellation by email without delay. To meet the cancellation
                     deadline, it is suﬃcient for You to send Your communication concerning Your
                     exercise of the right to cancel before the cancellation period has expired. We will
                     refund any and all amount paid by You. We will make the refund without undue
                     delay and within the shortest timeframe possible after the day on which We are
                     informed about Your decision to cancel. We will issue the refund using the same
                     means of payment as You used for the initial transaction, unless You have
                     expressly agreed otherwise.

                     2. Arbitration Will Not Apply to You. Any dispute procedure deriving from this
                     Agreement will be resolved by a competent Court of the relevant User’s
                     address.

                     3. Notice to Remove Sensitive or Private Content. In case of any unauthorized
                     disclosure of Your images, videos, pictures or any other material of Yours
                     containing nudity or sexual private content, Grindr undertakes to take all
                     necessary measures, to the extent applicable to Our technical services, in order
                     to remove the referred content in a diligent manner and in the shortest
                     timeframe possible, provided that You notify Us of the relevant infringement
                     by identifying and specifying the infringing content. Also, in the event You
                     are exposed to inaccurate, oﬀensive, indecent or objectionable content of other
                     Users, You may notify Us of such content, so that We may take the appropriate
                     measures in order to remove it, to the extent applicable.

                     4. Application of Brazilian Law. You and We agree that Brazilian Law will also
                     apply to this Agreement, especially with respect to rights of privacy, protection
                     of personal data, and secrecy of private communications and of logs. You and
                     We agree to comply with all applicable Brazilian law.

ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                36/37
2/6/2020                                                 EN.html
                        Case 7:20-cv-00875-KMK Document 6-1   Filed 06/22/20 Page 38 of 38
                     5. Retention of Records of Your Account. We will keep the application logs
                     under conﬁdentiality, in a controlled and safe environment, for six (6) months
                     from Your subscription date, pursuant to applicable Brazilian Law.We reserve
                     the right to disclose the application logs and/or any other records of your
                     account, including private communications, in order to comply with court
                     orders.

                     6. Charge of Fees. Anytime that We decide to charge You for a portion or for the
                     whole of Grindr Services, a message will be displayed on your mobile screen, so
                     that You may either (i) approve the relevant service and corresponding fees, in
                     which case You will be requested to provide your credit card details; or (ii) deny
                     the relevant service and continue using the portion of the Grindr Services that is
                     free of charge.

                     7. Limitation of Liability. The provisions related to limitation of liability
                     established under this Agreement may, as a general rule, not apply to You, as
                     the obligation to indemnify is a rule of public order in Brazil. You and We are
                     aware that Brazilian law does not allow indemniﬁcation for indirect damages,
                     but solely the eﬀective losses and the loss of proﬁts directly and immediately
                     caused by it.

                     8. Statute of Limitations for Your Claims. The provisions of this Agreement
                     related to statute of limitations may not apply to you, if the applicable Brazilian
                     law establishes a diﬀerent or speciﬁc statute of limitations for a certain claim. In
                     this case, You will be subject to the speciﬁc statute of limitations stipulated
                     under the applicable Brazilian law.

                     9. Modiﬁcations to this Agreement. We reserve the right to modify, at Our sole
                     discretion, any of the provisions contemplated in this Agreement at any time and
                     for any reason whatsoever, regardless of Your previous approval. You will be
                     notiﬁed of such modiﬁcations.


Eﬀective Date: The earlier of July 1, 2018, or user acceptance.




ﬁle:///Users/ianday/Downloads/terms-of-service/EN.html                                                 37/37
